DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12 and their depending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The prior art of Kim et al. (US Publication 2007/0251066) is relied upon herein to disclose separate margin portions of a capacitor body.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Kitano et al. (US Publication 2016/0049247) in view of Kim et al. (US Publication 2007/0251066).
In re claim 1, Kitano discloses a multilayer electronic component, comprising: 
a body (1A – Figure 1, Figure 2, ¶47) including a plurality of dielectric layers (3 – Figure 2, ¶49), and including first and second surfaces (2a1, 2a2 – Figure 2, ¶66) opposing in a first 5direction, third and fourth surfaces (2b1, 2b2 – Figure 2, ¶66) connected to the first and second surfaces and opposing in a second direction, and fifth and sixth surfaces (2c1, 2c2 – Figure 2, ¶66) connected to the first to fourth surfaces and opposing in a third direction; 
a plurality of internal electrodes (4 – Figure 2, ¶69) disposed inside the 10body, first ends of the plurality of internal electrodes alternately being exposed to the third or fourth surfaces (2b1, 2b2 – Figure 2); 
a first side margin portion (8b1 – Figure 3, Figure 4, Figure 5, ¶78) disposed on the fifth surface; 
a second side margin portion (8b2 – Figure 3, Figure 4, Figure 5, ¶78) disposed on the sixth surface; 15and 
an external electrode (5a, 5b – Figure 2, ¶48) disposed on the third and fourth surfaces (Figure 2), wherein the body comprises an active portion (6a – Figure 2, ¶68) in which the plurality of dielectric layers and the plurality of internal 20electrodes are alternately disposed in the first direction to form capacitance (Figure 2), an upper cover portion (6b1 – Figure 2, ¶68) disposed on a first surface of the active portion in the first direction (Figure 2), and a lower cover portion (6b2 – Figure 2, ¶68) disposed on a second surface of the active portion in the first direction (Figure 2), 25wherein when a dimension of the first side margin portion DB1/ 119813726.1 Page 38in the third direction is A (w1 – Figure 3, ¶94), a dimension of the active portion in the first direction is B (T1 – Figure 3, ¶20), a dimension of the lower cover portion in the first direction is C (t2 – Figure 2, Figure 3, ¶87), a dimension of the upper cover portion in the first direction is D (t1 – Figure 2, Figure 3, ¶87), and a dimension of 5the body in the first direction is T (T0 – Figure 2, Figure 3, ¶66), D<C is satisfied, C/A is 2.60 or more and C/T is 0.080 or more (Figure 18: Example 5).
Kitano does not disclose the a first side margin disposed on the fifth surface at which the first side margin portion is connected to the plurality of internal electrodes and a second side margin portion disposed on the sixth surface at which the second side margin portion is connected to the plurality of internal electrodes. 
Kim discloses a first side margin (left 70 – Figure 5, Figure 6, ¶40) disposed on the fifth surface (left surface of component body – Figure 5) at which the first side margin portion is connected to the plurality of internal electrodes (52, 53 – Figure 6, ¶36) and a second side margin portion (right 70 – Figure 5, Figure 6) disposed on the sixth surface (right surface of component body – Figure 5) at which the second side margin portion (right 70 – Figure 5, Figure 6) is connected to the plurality of internal electrodes (52, 53 – Figure 6). 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the separate margin portions from the multilayer body, and thus defining separate fifth and sixth surfaces from the margin portions to prevent local thickness variations in the side margin portions (¶55 – Kim).
In re claim 2, Kitano in view of Kim discloses the multilayer electronic component of claim 1, as explained above. Kitano further discloses wherein C (t2 – Figure 2, Figure 3) is 30 µm or more (Figure 18: Example 5).
In re claim 3, Kitano in view of Kim discloses the multilayer electronic component of claim 1, as explained above. Kitano further discloses wherein C/A is in a range from 2.60 to 3.20 (Figure 18: Example 5).
In re claim 4, Kitano in view of Kim discloses the multilayer electronic component of claim 1, as explained above. Kitano does not explicitly disclose wherein C/T is in a range from 0.080 to 0.100. However, it would have been obvious to someone having ordinary skill in the art at the effective filing date to use the well-known teaching of adjusting the height of the electronic device to achieve a balance between capacitance and miniaturization, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 5, Kitano in view of Kim discloses the multilayer electronic component of claim 1, as explained above. Kitano further discloses wherein C/D is 1.5 or more (Figure 18: Example 5).
In re claim 6, Kitano in view of Kim discloses the multilayer electronic component of claim 1, as explained above. Kitano further discloses a sum of the dimensions of the body and the first and second side margin portions (w1 + w2 – Figure 2, Figure 3) in the third direction is 0.35mm or less (Figure 18: Example 5).
Kitano does not explicitly disclose a dimension of the body in the second direction is 0.65 mm or less. However, it would have been obvious to someone having ordinary skill in the art at the effective filing date to use the well-known teaching of adjusting the length of the electronic device to achieve a balance between capacitance and miniaturization, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 7, Kitano in view of Kim discloses the multilayer electronic component of claim 1, as explained above. Kitano does not explicitly disclose the plurality of dielectric layers have an average thickness of 0.45 µm or less. However, it would have been obvious to someone having ordinary skill in the art at the effective filing date to use the well-known teaching of adjusting the thickness of the dielectric layer to achieve a device of desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 8, Kitano in view of Kim discloses the multilayer electronic component of claim 1, as explained above. Kitano does not explicitly disclose the plurality of internal electrode layers have an average thickness of 0.45 µm or less. However, it would have been obvious to someone having ordinary skill in the art at the effective filing date to use the well-known teaching of adjusting the thickness of the dielectric layer to achieve a device of desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 9, Kitano in view of Kim discloses the multilayer electronic component of claim 1, as explained above. Kitano further discloses wherein A is a dimension of the first side margin portion (8b1 – Figure 3) in the third direction measured from a center of the first side margin portion in the first direction, A1 is a dimension of the first side margin portion (8b1 – Figure 3)in the third direction measured from an extension line of a boundary 15between the active portion and the upper cover portion, wherein A1/A is 0.9 or more and 1.0 or less (Figures 2-5) (Figure 18: Example 5).
In re claim 10, Kitano in view of Kim discloses the multilayer electronic component of claim 1, as explained above. Kitano further discloses wherein A is a dimension of the first side margin portion (8b1 – Figure 3) in 20the third direction measured from a center of the first side margin portion in the first direction, A2 is a dimension of the first side margin portion (8b1 – Figure 3) in the third direction measured from an end of the first side margin portion in the first direction, 25wherein A2/A is 0.9 or more and 1.0 or less (Figures 2-5) (Figure 18: Example 5).
In re claim 11, Kitano in view of Kim discloses the multilayer electronic component of claim 1, as explained above. Kitano further discloses the first and second side margin portions (8b1, 8b2 – Figure 3, Figure 4, Figure 5) comprise a plurality of dielectric layers (4 – Figure 3, Figure 4, Figure 5) stacked in the third direction (Figure 3, Figure 4, Figure 5).
In re claim 12, Kitano discloses a multilayer electronic component, comprising: 
a capacitance forming portion (6a – Figure 2, Figure 3) having an upper surface, a lower surface opposing each other in a thickness direction (Figure 2, Figure 3), a pair of end surfaces (2b1, 2b2 – Figure 2) opposing each other in a length direction 10and a pair of side surfaces (2c1, 2c2 – Figure 3) opposing each other in a width direction, the capacitance forming portion having a thickness B (T1 – Figure 2, Figure 3); 
a lower cover portion (6b2 – Figure 2, Figure 3) disposed on the lower surface of the capacitance forming portion, the lower cover portion having 15a thickness C (t2 – Figure 2, Figure 3); 
an upper cover portion (6b1 – Figure 2, Figure 3) disposed on the upper surface of the capacitance forming portion (Figure 2, Figure 3), the upper cover portion having a thickness D (t1 – Figure 2, Figure 3), D being smaller than C (Figure 18: Example 5); 
first and second margin portions (8b1, 8b2 – Figure 3) disposed on 20corresponding of the pair of the side surfaces (Figure 3), the first and second margin portions having a width A (w1, w2 – Figure 2, Figure 3), C/A is greater than or equal to 2.60 (Figure 18: Example 5); and 
first and second external electrodes (5a, 5b – Figure 2) disposed on a corresponding of the pair of end surfaces, 25wherein C/T is greater than or equal to 0.080 (Figure 18: Example 5), wherein T = B + C + D (Figure 18: Example 5).
Kitano does not disclose a boundary defined between the side surfaces and the first and second margin portions.
Kim discloses  a boundary defined between the side surfaces (left and right surfaces of component body – Figure 5) and the first and second margin portions (70 – Figure 5, Figure 6).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the separate margin portions from the multilayer body, and thus defining separate fifth and sixth surfaces from the margin portions to prevent local thickness variations in the side margin portions (¶55 – Kim).
In re claim 13, Kitano in view of Kim discloses the multilayer electronic component of claim 12, as explained above. Kitano further discloses the capacitance forming portion comprises a plurality 5of internal electrodes (3 – Figure 2, Figure 3) exposed alternately to a corresponding of the pair of the end surfaces (2b1, 2b2 – Figure 3), with dielectric layers (4 – Figure 2, Figure 3) interposed therebetween.
Kitano does not disclose the capacitance forming portion comprises a plurality 5of internal electrodes exposed to the pair of side surfaces.
Kim discloses the internal electrodes (52, 53 – Figure 6) are exposed to side surfaces (Figure 5, Figure 6).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the separate margin portions from the multilayer body, and thus defining separate fifth and sixth surfaces from the margin portions to prevent local thickness variations in the side margin portions (¶55 – Kim).
In re claim 14, Kitano in view of Kim discloses the multilayer electronic component of claim 1, as explained above. Kitano further discloses  10wherein C/A is in a range from 2.60 to 3.20 (Figure 18: Example 5).
In re claim 16, Kitano in view of Kim discloses the multilayer electronic component of claim 12, as explained above. Kitano further discloses wherein C/D is 1.5 or more (Figure 18: Example 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kim (US Patent 9,251,959)				Figure 3
	Kim (US Patent 9,123,472)				Figure 1C

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848